Paul D. Chestovich Direct Dial:(612) 672-8305 Direct Fax: (612) 642-8305 paul.chestovich@maslon.com February 28, 2014 Via EDGAR and Federal Express Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: GWG Holdings, Inc. (the “Company”) Form 10-K for the Fiscal Year Ended December 31, 2012 (filed April 1, 2013) Form 10-Q for the Quarterly Period Ended September 30, 2013 (filed October 30, 2013) File No. 333-174887 Dear Mr. Rosenberg: On February 13, 2014, the Company received your comment letter requesting further detail relating to certain areas of the Company’s Form 10-Q for the fiscal quarter ending September 30, 2013. Given the timing and routine nature of the comment letter, the Company contacted the SEC staff to request an extension of time to respond, which was granted. As a result, the Company fully intends to respond to your comment letter by March 7, 2014. Should you haveany questions, please direct them to the undersigned by telephone at (612) 672-8305, by fax at (612) 642-8305, or by email at paul.chestovich@maslon.com. Very truly yours, /s/ Paul Chestovich Paul D. Chestovich cc: Jon Gangelhoff Jon Sabes Tim Kosiek
